 1

 2

 3

 4

 5

 6
                       UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8

 9    LARRY ZAMORA,                                    Case No. 1:18-cv-01066-BAM

10                 Plaintiff,                          ORDER REGARDING STIPULATION TO
                                                       EXTEND TIME TO FILE OPENING BRIEF
11          v.
                                                       (Doc. No. 16)
12    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security,
13
                   Defendant.
14

15        Pursuant to the stipulation of the parties filed on May 8, 2019, and good cause appearing,

16 IT IS HEREBY ORDERED that the deadline for Plaintiff to file an Opening Brief is extended to

17 June 14, 2019. All other dates in the Court’s Scheduling Order are extended accordingly.

18
     IT IS SO ORDERED.
19
20     Dated:    May 9, 2019                               /s/ Barbara   A. McAuliffe           _
                                                      UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28


                                                  1
